DETAILED ACTION
This action is responsive to the RCE filed 12/18/2020.
Claims 1, 9, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Previously pending 112b rejections have been withdrawn in response to applicant’s amendments. 

Response to Arguments
Applicant asserts that receiving the transaction request form the POS in a text-based message provides meaningful framework for the invention. However, merely performing the abstract idea in a framework, i.e. particular environment, does not elevate claims to be eligible. Merely automating an abstract idea in a particular environment does not qualify as integrating the abstract idea into a practical application or as significantly more than the abstract idea. 
Applicant asserts that such limitations “enhance the use and flexibility of the text-based message derived from the transaction request”.  However, it is noted that the managing of human activity by way of managing access to data is still an abstract idea, and that merely having the data being managed by transaction request information, does not elevate the claims to be eligible as such data still falls within the abstract idea, regardless of what the data is. 
Applicant asserts that the prior art does discloses that the receipt must be created after a transaction is complete. However, it is noted that receipts are often provided before final completion of the transaction is performed. Therefore applicant’s argument is not persuasive.
Furthermore it is noted that the limitations upon which applicant relied upon merely describe a topic and do not manipulate the process nor the system performing the process and therefore does not move to distinguish over prior art. 


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, claims 1-8 are directed to a system, claims 9-14 are directed to a CRM, and claims 15-20 are directed to a process. Hence, the claimed invention is initially directed towards one of the four statutory categories under 35 USC 101. 
Nevertheless, the claims also fall within the judicial exception of abstract idea. 
The claims recite the processes of “receiving a payment authorization request for a financial transaction at a merchant in response to receiving the financial transaction from a user at a point-of-sale (POS) disposed with the merchant; encoding the request as a text-based message to a payment account issuer; triggered by the encoding and while transaction is being processed, creating a digital Topic accessible at a Topic server, said digital Topic comprising a user-modifiable secure digital file for context sharing of the transaction among authorized parties, wherein the authorized parties are context-dependent, said user-modifiable secure digital file containing a variety of data elements with various permission levels granted to the authorized parties to view, read to, and/or write to some or all of the data elements about the financial transactions and past transactions, receiving user-modifiable input signals comprising, thresholds related to purchase amount, and access rights based on the thresholds absent receiving data form the other authorized parties; determining authorized parties to access the digital Topic, wherein the authorized parties comprises one of the following: the acquirer, the merchant, the payment account issuer, and the user; determining a permission level for each of the authorized parties to access Topic elements of the digital Topic; in response to the authorization being approved, communicating an approved authentication to the payment account issuer; receiving an itemized list of items purchased; adding the items to the Topic; and notifying, by the at least one processor for the acquirer,  the authorized parties about the creation of the Topic and communicating a specific hash key to each of the authorized parties for accessing the Topic”  in various forms.
The active processes of the claims, when taken as an ordered combination, recite the specific steps of “receiving a payment authorization request for a financial transaction at a merchant in response to receiving the financial transaction from a user… encoding the request as a text-based message to a payment account issuer; triggered by the encoding and while transaction is being processed, creating a digital Topic accessible at a Topic server,… receiving user-modifiable input signals… determining authorized parties to access the digital Topic, …determining a permission level for each of the authorized parties to access Topic elements of the digital Topic; in response to the authorization being approved, communicating an approved authentication to the payment account issuer; receiving an itemized list of items purchased; adding the items to the Topic; and notifying, by the at least one processor for the acquirer,  the authorized parties about the creation of the Topic and communicating …to each of the authorized parties for accessing the Topic”. Such steps recite the controlling of access to data which falls within the abstract idea of managing human activity.  
Limitations such as “computer system… processor for an acquirer… memory storing computer executable instructions… point-of-sale (POS) disposed with the merchant;… wherein the authorized parties comprises one of the following: the acquirer, the merchant, the payment account issuer, and the user;… a specific hash key” merely recite computing devices, environments and mathematical relationships that do not qualify as significantly more. Such limitations also fail to integrate the claims into a practical application as they merely recite where the abstract idea is being performed and by what devices. 
Limitations such as “said digital Topic comprising a user-modifiable secure digital file for context sharing of the transaction among authorized parties, wherein the authorized parties are context-dependent, said user-modifiable secure digital file containing a variety of data elements with various permission levels granted to the authorized parties to view, read to, and/or write to some or all of the data elements about the financial transactions and past transactions,… thresholds related to purchase amount, and access rights based on the thresholds absent receiving data form the other authorized parties;” merely recite descriptions of data that do not elevate the claims as significantly more as they affect neither the actual system nor process being performed aside from noting what type of information is being controlled. Such limitations 
In regards to the dependent claims
Claim 2 recites providing a rewards to a customer which still falls within the abstract idea of the independent claims.
Claim 3 recites providing a receipt to a consumer which still falls within the abstract idea of the independent claims.
Claim 4 recites the descriptions of parties which merely described the environment in which the abstract idea is being performed and fails to integrate the claims into a practical application and fails to elevate the claims as significantly more than the abstract idea. 
Claim 5 recites the descriptions of parties which merely described the environment in which the abstract idea is being performed and fails to integrate the claims into a practical application and fails to elevate the claims as significantly more than the abstract idea.
Claim 6 recites the descriptions of topic data which merely describes the data that is processed and fails to integrate the claims into a practical application and fails to elevate the claims as significantly more than the abstract idea. 
Claim 7 recites processing of tokens and hash keys to allow access to data which still falls within the abstract idea of the independent claims with the use of mathematical relationship which is also an abstract idea.
Claim 8 recites the notification of users which still falls within the abstract idea of the independent claims.  
Remaining dependent claims are in similar scope as those above and are similarly rejected. 
Therefore, since there are no limitations in the claims that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself,  the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 9, 15 recite the limitation “while transaction is being processed” which lacks antecedent basis. For the purposes of compact prosecution, the limitation has been interpreted to read on the same transaction as the “request for a financial transaction” found earlier in the claims. 
Claims 2-8, 10-14, 16-20 depend on the claims above and are rejected as a result. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, 11-12, 14-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 216/0005132 A1) in view of Frost (US 2004/0044696 A1) and Fusco (US 2013/0066767 A1).
Regarding Claims 1, 9, and 15:
Freeman teaches a computer system for reviewing transactions comprising: at least one processor; and at least one memory storing computer executable instructions that, when executed by the at least one processor, cause the computer system at least to perform: (Paragraph 0006 0169, “The server is in communication with the point-of-sale system and includes a processor and a memory device.”)
receiving a payment authorization request for a financial transaction at a merchant in response to receiving the financial transaction from a user at a point of sale (POS) device disposed with the merchant; encoding the request as a text-based message to a payment account issuer; (Paragraphs 0084-0099, 0139,“--The Acquiring Bank routes the transaction to a processor (a company hired by the Acquiring Bank to handle the transaction flow). The processor sends the authorization request to Visa or MasterCard. (Visa, MasterCard, Discover, American Express are examples of the worldwide payment service organization associations made up of "Issuing Banks," which issue credit cards to Cardholders, and "Acquiring Banks," which handle transactions for merchants.) STEP FOUR--The Visa or MasterCard, Discover, American Express or like association Processors route the authorization request to the Issuing Bank for approval. STEP FIVE--If the transaction is approved, it is "authorized" and the Issuing Bank transmits an authorization code back to the Processor association …However, the creation of the electronic receipt could be created at any time under the steps above or afterwards, and could occur at any point in the processing of the transaction. Likely, this would also depend on who is providing the electronic receipt service to the Cardholder, the Issuing Bank, the Processor, the Merchant Bank, the Merchant, or some third party associated with any of the above…In a magstripe card, each track is 0.110-inch wide. The ISO/IEC standard 7811, which is used by banks,” payment authorization/request is received and forwarded by the system to appropriate parties.)
triggered by the encoding …creating a digital Topic accessible at a Topic server, said digital Topic comprising a user-modifiable secure digital file for context sharing of the transaction among authorized parties, wherein the authorized parties are context-dependent, said user-modifiable secure digital file containing information containing a variety of data elements with various permission levels granted to the authorized parties to view, read to, and/or write to some or all of the data elements about the financial transaction and past transactions…  (Paragraph 0033, “Thus, this invention covers the means to create the specific identifier on the card, the means for the terminal or on-line, or voice processing software/hardware to recognize the specific identifier, and then, the processing system's software/hardware (at any point in the process) and/or database to take the action to create the electronic file of the transaction and make the electronic copy of the transaction available for further sending, holding, storing, or other use, including sending directly via available mobile, Wi-Fi or similar, or internet or similar connection directly to the Cardholder's device, such as a computer, smart phone, phone, tablet, laptop or other memory storage connected device…” digital file is made for a user and transaction information is stored inside… )
Freeman further teaches …receiving an itemized list of items purchased;  adding the items to the Topic; and  (Paragraph 0006-0007, ““point-of-sale system is configured to register a plurality of goods and/or services, wherein the plurality of goods and/or services comprises a transaction receipt …registering, through a processor within a server in communication with the point-of-sale system, the payment of the transaction receipt as a function of the first unique identifier and in response: detecting, through a unique identifier detection mechanism, a second unique identifier linked with” item list may be received and added to the file based on identifiers.)
Freeman also teaches the process in the context of a method and CRM (Paragraph 0168-0169)
Freeman does not specifically disclose …receiving user-modifiable input signals comprising thresholds related to purchase amounts and access rights based on the thresholds absent receiving data from the other authorized parties; determining authorized parties to access the digital Topic wherein the authorized parties comprises one of the following: the acquirer, the merchant, the payment account issuer, and the user; determining a permission level for each of the authorized parties to access Topic elements of the digital Topic; in response to the authorization being approved, communicating an approved authentication to the payment account issuer; (Although Freeman does disclose that files are modifiable and may be shared (see above), as well as checking the identifiers of the user/device initially before creation of the topic/file as well as overall checking of if he merchant is within an authorized list, Paragraph 0036,  
However, Frost, an analogous art of Freeman, teaches  …receiving user-modifiable input signals comprising thresholds related to purchase amounts and access rights based on the thresholds absent receiving data from the other authorized parties; determining authorized parties to access the digital Topic wherein the authorized parties comprises one of the following: the acquirer, the merchant, the payment account issuer, and the user; determining a permission level for each of the authorized parties to access Topic elements of the digital Topic; in response to the authorization being approved, communicating an approved authentication to the payment account issuer; (Paragraph 0015, 0057-0059, 0066, “Another feature of an embodiment of the invention involves a process through which access rights to one or more property files are determined according to a relationship among a plurality of participants. In a preferred embodiment, a plurality of participants create a relationship defining the post-relationship access rights to a set of one or more property files. Preferably, in response to the dissolution of the relationship, the system automatically grants or denies, to the participants, access to copies of the property files in accordance with the post-relationship access rights. Participants can thus conveniently define which of the participants will have access to property files… The participant can advantageously use the property file access module 220 to create a hierarchy of access rights for using a plurality of property files 130. The participant may administer the hierarchy of access rights for one or more other participants.” entities may be allowed access to files based on a permission level of the parties, and taken to the next screen/view and authentication is provided to all relevant parties.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having different parties have different access rights and to determine such 
Freeman does not specifically disclose notifying, by the at least one processor for the acquirer, the authorized parties about the creation of the Topic and communicating a specific hash key to each of the authorized parties for accessing the Topic. (Although Freeman does disclose the use of identifiers to be able to access files at a later date)
Fusco, an analogous art of Freeman teaches notifying, by the at least one processor for the acquirer, the authorized parties about the creation of the Topic and communicating a specific hash key to each of the authorized parties for accessing the Topic. (Paragraph 0124, “This module 130 may then place 438 the URL into an electronic message such as a text message or email 430 (FIG. 32) e.g., via email server(s) 21 (FIG. 1B), and send the email to the financing entity, optionally with a second and separate email providing a unique key/password for access to that specific folder” keys for access to a specific file may be sent out to authorized parties..)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of providing parties a key for access to files as disclosed by Fusco, to the teachings of allowing parties access files associated with transactions as disclosed by the combination of Freeman and Frost in order to increase convenience of providing access to the files while maintaining security of the files. 
Prior art does not explicitly disclose and while transaction is being processed, however, it is noted that receipts are often provided to a user before final processing of a transaction is completed and settled by the banks, i.e. the transaction is still being processed. Therefore such a limitation would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to provide the digital Topic at whatever time as desired.
Applicant is notified that various limitations such as the descriptions of the merchant devices, the data elements of the Topic, and the various aspects of the Topic, e.g. “said digital Topic comprising a user-modifiable secure digital file for context sharing of the transaction among authorized parties, wherein the authorized parties are context-dependent, said user-modifiable secure digital file containing information containing a variety of data elements with various permission levels granted to authorized parties to view, read to, and/or write to some or all of the data elements about the financial transaction and past transactions,” manipulates neither the process nor the system performing the process and therefore does not move to distinguish over prior art.



Regarding Claims 3, 11, and 17:
Freeman in view of Frost and Fusco further teaches wherein the computer executable instructions, when executed by the at least one processor, cause the computer system at least to perform providing a receipt to a consumer as part of the Topic. (Freeman: Paragraph 0006, “The point-of-sale system is configured to register a plurality of goods and/or services, wherein the plurality of goods and/or services comprises a transaction receipt.” The payment record is a receipt that is available to the user.) 

Regarding Claim 4:
Freeman in view of Frost and Fusco further teaches wherein the authorized parties include at least one of a merchant, a consumer authorized party, a payment account issuer, and a merchant acquirer. (Frost: Paragraph 0015, 0057-0059, 0066, “Another feature of an embodiment of the invention involves a process through which access rights to one or more property files are determined according to a relationship among a plurality of participants. In a preferred embodiment, a plurality of participants create a relationship defining the post-relationship access rights to a set of one or more property files… Participants can thus conveniently define which of the participants will have access to property files...” customers may authorize parties, i.e. “consumer authorized party”.)

Regarding Claims 5, 12, and 18:
Freeman in view of Frost and Fusco further teaches wherein each of the authorized parties to the Topic has a permission level wherein the permission level controls what level of access a particular one of the authorized parties has to access data of the Topic. (Paragraph 0015, 0057-0059, 0066, “Another feature of an embodiment of the invention involves a process through which access rights to one or more property files are determined according to a relationship among a plurality of participants. In a preferred embodiment, a plurality of participants create a relationship defining the post-relationship access rights to a set of one or more property files. Preferably, in response to the dissolution of the relationship, the system automatically grants or denies, to the participants, access to copies of the property files in accordance with the post-relationship access rights. Participants can thus conveniently define which of the participants will have access to property files… The participant can advantageously use the property file access module 220 to create a hierarchy of access rights for using a plurality of property files 130. The participant may administer the hierarchy of access rights for one or more other participants.” entities may be allowed access to files based on a permission level of the parties, and taken to the next screen/view.)


Regarding Claim 6:
Freeman in view of Frost and Fusco further teaches wherein the digital Topic further comprises at least one of a date of purchase of an item, identification of an item purchased, and identification of a merchant that sold the item. (Freeman: Paragraph 0006, 0096, “point-of-sale system is configured to register a plurality of goods and/or services, wherein the plurality of goods and/or services comprises a transaction receipt.” Items purchases are identified in the record.)

Regarding Claims 8, 14, and 20:
Freeman further teaches notifying at least one of the authorized parties about modification of the Topic based on processing a trigger associated with the Topic.(Paragraph 0117, 0127, 0128,  0154, “In addition, an electronic message, like a text sent to a mobile phone, laptop, tablet or computer, can be selected either with the original signal identifier, or with another one, which would notify another party, like a parent having a mobile phone… Then, if an inspector finds that such person should be issued a citation or violation, it would be automatically electronically sent to the permit issuing authority, as well as the Cardholder and any other entity which is preregistered with the information stored on the card… notification 

Claims 2, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman (US 216/0005132 A1) in view of Frost (US 2004/0044696 A1) and Fusco (US 2013/0066767 A1) as applied to claims 1, 9, and 15 in further view of Clarke (US 2015/0186918 A1).
Regarding Claims 2, 10, 16:
Clarke, an analogous art of Freeman, teaches a reward to a consumer for granting a partner merchant permission to access the Topic. (Paragraph 0041, “. As used in this disclosure, a category may refer to a category of merchants or providers. A category may also include, for example, travel, coffee, food, clothing, books, music, leisure, retail, etc. In some embodiments, selectable categories may be pre-defined by a provider offering the rewards program, such as a provider associated with server 140. Additionally or alternatively, a category may be defined by customer 112, 114, 116 via, for example, customer systems 102, 104, 106. Associating a category with the customer's account may allow customer 112, 114, 116 to accumulate and/or redeem reward benefits when customer 112, 114, 116 completes a transaction of a type falling within a selected category, such as a purchase of goods or services, using the account at a merchant” Applicant is given access to rewards when the account is associated with a merchant.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of getting rewards for associating with a merchant as disclosed by Clarke, to the teachings of having account associations allow for parties to access transaction receipt files as disclosed by the combination of Freeman, Fusco, and Frost in order to incentivize the customer to be transparent to merchants so as to improve targeted advertisement while allowing the customer to maintain control of their information. 

s 7, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman (US 216/0005132 A1) in view of Frost (US 2004/0044696 A1) and Fusco (US 2013/0066767 A1) as applied to claims 1, 9, and 15 in further view of Raley (US 2002/0108050 A1).
Regarding Claims 7, 13, and 19:
Raley, an analogous art of Freeman, teaches processing a token request associated with a hash key to grant a consumer access to the Topic. (Paragraph 0068-0072, 0111, “distributor server 120 generates a challenge token, that is time stamped, in step 1904. Client computer 230 receives the token and uses its non-unique public key private key pair to add a request and sign it in a known manner in step 1906 and returns the signed token to distributor server 220. Upon receipt of the signed token, distributor server 220 verifies the signature of client computer 230 and checks to see when the token was generated by examining the time stamp in step 1908.” Keys may be used to sign tokens for authenticated access to content.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having challenge tokens being signed by keys as disclosed by Raley to the teachings of sending keys to be used for access to files as disclosed by the combination of Freeman, Frost, and Fusco, by having the keys be encryptions keys unique to individuals and utilizing them to fulfill challenge tokens in order to increase security of the data files. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kara (US 5,778,076), Mirlas (US 2002/0174075 A1), Piotrowski (US 2003/0120607 A1) disclose the providing of receipts before final completion of a transaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685